OFFICE     OF     THE     ATTORNEY            GENERAL          OF   TEXAS
                                              AUSTIN




Honorable Lon Alrup
BxacutIre Searetary-Direator
State CoamIssIon for the Blind
Iand orriae   B~ildiag
Austin,  Texas

Dear 91~:


                                                                        ded for     8ervIaes
                                                                         render     a disabled


                                                               erul consideration
                                                                 the captioned quee-
                                                                 presented this In-
                                                               not the State Comml8-
                                                          he Otflae or Vocational
                                                          lty Agency that this item
                                                            or, in other words, la
                                                        y be expended Sor the serv-
                                                        he Federal Vocational     Ae-
                                                                      78th Congress.)

                                      ding, Walatenance and Mlseellaneous,
                                      a provided the State Conmlsslon for
                                       item8 0r approprlatlonr
                                  expenaec, . . . . . . . . . . . . . . . $6,200.00

      “19.      Books), stationery               and    printing         ...       300.00

      ‘20.      Postage,    telephone,             telegraph,
                meareager aervlce,              treight,          ex-
                press, drayage, lae and oontin-
                gent . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   1,500.00

      “21.      P~nlturs          and     riXtUl-88        ...........             200.00
                                                                                        -.
                                                                                             551



Boaorable        Lon rlaup,             page 2


       l2la. -8ta nda lg nlp
                          r d a a na a t,
                                       h lner and y
             tool8 ror rehabilitation   purposes,   $2,~00.00
       922. Xwrgensy                    fund ior eye nedlaal
                      ttutrat            ho$plt8lIutlon    glaaae8,
                      dooto’r          #..a,    laboratory L.8,
                      utitioU1           0     8, X-ray8,    ato.,     to
                      Pg@$           bl la&     88 aad ooa8ar~)to
                                                         2,ooa.Qo’
                                     l.*~.~***~*~~**........*...

                     kotloa          10 of thir foe8tloa81           Rahabllltatloa   AOt
or  1943derimr.voaatlorml                        nbbllltatlon
                                                         aad sehabllltatlon
8ottloor a& abny rorvlorr               uoeaau$   to ruler   a dlrcrbled In-
dividual        rik        to oaga~o la 8 remuaeratlve ooou*tion.m




mi 00        paina       thie
                           out d
                              it   8igwi0Oa       tbt   ft08 2ti IS
the   oaly      au  lppropria&loa. po0via0d by $ho b~alatum
                                of
vhioh i$eoliloally    wntloar that it la to br used for rehabll-
itatioa    prpo808.   It loeaa ap     eat that    by th is  lpproprla-
tlon the Leglslaturo 18 la par p”glrw          the State Comlaalon
tar the Blind the means ~b vhloh to oar~y forth the povera
and duties bertoved upon I 0, 80188or vhIoh as ve hve hereto-
tore    rtated, are to pd0rll    the rerrloea 0r the ruture set
forth ln the Voaatlon+l RohabllltatIon        Aot.

         To rurther 8ubrtaatIate                            our .o Inloa tha8 Item 21a
nj be expeadod ior rohabilitatloa                                  oea as d&irud In the
?&era1 Aot, vo rriw to                          vh$oh la otat-
      the muaer la vhieh the                    vill oxpad
?e
'*ttoral fund8 18 wrr      out thlr program la oooparatIoa
vith the Mate8 hr set  9  orth vht are 8ome of the relmj?IlIta-
tlon 8enloor   roiorred to la thlr prograa l8:
    Ponorqble Lon Alaup, pnge 3


                     “‘(II)     riatonmoo
                                        a otlxoerdlng the la Olm-
             ated-OOSt        or    8ubalatonoe dalng trainlag,
                                                          Ia-
             eluding the ooat of aa naoraaar~ books aad other
             tralnliag mtorIaLa   (lbphaaia    ours)        ---
               As 8hovn by tha lbevo   quotation,rehablllt~tlon
    8~~1008   h0itttk    the ruMirhi Or WOUpatiOMl       %0&S,    la Uip -
    men%,  ud  othu training utu "fala, vhIoh oorreapaAa        to  Xtu
    2la 0r th e  ourroat    lp opriatioaIn author18
    tm0   0r rMdr r0r lQUr piLent,  uohiaery and to0'"f 8'k"X%li-
    t4tiOc     -#IS.

                     min(:          00~iodrd  the ftu 2h -7 b 4 l3tp twdr0r
    serrloer     osorrurf        to      rradu a dlurbled Iadlvldual rit to
    ongage     la l remuaeraativo           oaoupatlon, $hea the quostloaIs
    as      lseated I.8 our letter what tr        Oi48ePV1OOSdOeS   t&i8
    IM rI&O? It uil 1 be notlooA 8hat t 8 0 rOlWia8iOa la ror
    rtaadardlWQment, maohiaer7, aad tpolr             or rrhabllita~ioa
    yrar?es     &nd ueedles8      to aa aaa onl ba upended for auoh
               we have sot born abL to ilni tho waaln# of the vorda
    %&meat”        and “tools” vhen u8ed la ooamotloa vith “ro-
    hablllktloa     p u r p o ses.l Under these oIroumat6aoea V(I very
    aaturall7 tura to the a8riniti0ar r0uod In the dlotIonarle8,
    in detumialng Qw o-al7             aooepted memIng of auoh teru
    l8   0 k818        r OFlpplh@tiOa            in th8   in8tUrt   -8.1   ~ObStOP'S
    fntrraatloaal  Dlotiomr7     dOriM the verb ‘equip” to uaa “to
    iurniah ior lorvloo, or lgalast a seed ob lxlgrao7        to fit
    outj to 814ql7 vitb vhrtover     IS aeoe~rar7 to err10 1eat aotlon
    la any va7;   aad the aoua ‘oqulpment      to mesa vhatever Is used
    In “rqulpplng~ . . . the oolleotlvs     dealgrrrtlorr rot the artl-
    0108 oomprlaIagan 0utrit.'       A "tool"Ima been defined b7
                                      as 8ay Iaatrumeatneoeaaaw   80 a        perroa
                                    poaeoutlon  of his trade or oallln&

               We thult that the above derlnitlona hdloated that
    ,Iter ala rOrOr8 to ox nditure 0r rUd8     ror P torlal objeotr
     to bo used ior mhabl E tatloa purposea~ B7 thlr    Vo RSM,     that
     the app@p iatlon auaO be used ior
     used la &I rehabllltat Ioa of disabled
    ShOtid     aOt     be     WId     r@P OORpOtISatiOa     Or
    dered w       inbltIdUal8,            oorporatlona,     or
                                                                 Very truly   Tours
                                                           ATTCRRXX   -L       o? TBxk8



6   2OK:db